 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (“ACT”), AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED,
PLEDGED, OR HYPOTHECATED ABSENT AN EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT
OR COMPLIANCE WITH RULE 144 PROMULGATED UNDER SUCH ACT, OR UNLESS THE COMPANY
HAS RECEIVED AN OPINION OF COUNSEL, SATISFACTORY TO THE COMPANY AND ITS COUNSEL,
THAT SUCH REGISTRATION IS NOT REQUIRED.


WARRANT TO PURCHASE COMMON STOCK
OF
AXM PHARMA, INC.
 
 

 No. EM-01  Void after September 1, 2020 

 


This certifies that for good and valuable consideration previously provided to
AXM Pharma, Inc., a Nevada corporation ("Company"), receipt of which is hereby
acknowledged, Elliot Maza is entitled, subject to the terms and conditions of
this Warrant, to purchase from the Company at any time prior to 5:00 p.m.
Pacific time on September 1, 2020 (such date, as may be extended pursuant to the
terms hereof, the "Expiration Date"), up to 560,000 shares of Warrant Stock (as
defined below) at a price of $0.01 per share (the “Warrant Price”) upon
surrender of this Warrant at the principal offices of the Company, together with
a duly executed subscription form in the form attached hereto as Exhibit 1 and
simultaneous payment of the full Warrant Price for the shares of Warrant Stock
so purchased in lawful money of the United States.  The Expiration Date, Warrant
Price and the number and character of shares of Warrant Stock purchasable under
this Warrant are subject to adjustment as provided herein.


This Warrant is issued pursuant to that certain Separation Agreement dated as of
September 1, 2010.


1.           Definitions.  The following definitions shall apply for purposes of
this Warrant:


1.1           “Common Stock” means the common stock of the Company.


1.2           "Company" means the "Company" as defined above and includes any
corporation which shall succeed to or assume the obligations of the Company
under this Warrant.


1.3           "Fair Market Value" of a share of Common Stock as of a particular
date (the “Determination Date”) means:


(a)           If the Company’s Common Stock is traded on a registered national
securities exchange or is quoted on NASDAQ or the OTC Bulletin Board, then the
closing or last sale price, respectively, reported for the last business day
immediately preceding the Determination Date;


(b)           If the principal market for the Company’s Common Stock is the Pink
Sheets, then the average of the closing bid and ask prices for the last trading
day immediately preceding the Determination Date;
 
 
 
 
 

--------------------------------------------------------------------------------

 

 
(c)           Except as provided in clause (d) below, if the Company’s Common
Stock is not publicly traded, then as the Holder and the Company agree, or in
the absence of such an agreement, by arbitration in accordance with the rules
then standing of the American Arbitration Association, before a single
arbitrator to be chosen from a panel of persons qualified by education and
training to pass on the matter to be decided; or


(d)           If the Determination Date is the date of a liquidation,
dissolution or winding up, or any event deemed to be a liquidation, dissolution
or winding up pursuant to the Company’s charter, then all amounts to be payable
per share to holders of the Common Stock pursuant to the charter in the event of
such liquidation, dissolution or winding up, plus all other amounts to be
payable per share in respect of the Common Stock in liquidation under the
charter, assuming for the purposes of this clause (d) that all of the shares of
Common Stock then issuable upon exercise of the Warrant are outstanding at the
Determination Date.


1.4           "Holder" means any person who shall at the time be the registered
holder of this Warrant.


1.5           “Successor” means (i) any entity that acquires all or
substantially all of the assets or stock of the Company, or that results from
the merger of, reorganization of, or consolidation with the Company, or
otherwise succeeds to substantially all of the business of the Company, or (ii)
in the case of a reverse merger in which the Company is the surviving entity,
the Company; provided that the holders of record of the Company’s capital stock,
in the aggregate, immediately prior to any of the foregoing transaction or
series of related transactions shall possess at least 50% of the voting stock of
such entity (or, in the case of a reverse merger, the Company) immediately after
the transaction or transactions.


1.6           "Warrant" means this Warrant and any warrant(s) delivered in
substitution or exchange therefor, as provided herein.


1.7           "Warrant Price" means $0.01 per share of Warrant Stock. The
Warrant Price is subject to adjustment as provided herein.


1.8           "Warrant Stock" means the Company’s Common Stock.  The number and
character of shares of Warrant Stock are subject to adjustment as provided
herein and the term "Warrant Stock" shall include stock and other securities and
property at any time receivable or issuable upon exercise of this Warrant in
accordance with its terms.


2.           Exercise.


2.1           Method of Exercise.  Subject to the terms and conditions of this
Warrant, the Holder may exercise this Warrant in whole or in part, at any time
or from time to time, before the Expiration Date, for up to 560,000 shares of
Warrant Stock (the “Maximum Purchase Amount”), by surrendering this Warrant at
the principal offices of the Company, with the subscription form attached hereto
or facsimile copy duly executed by the Holder, and payment of an amount equal to
the product obtained by multiplying (i) the number of shares of Warrant Stock to
be purchased by the Holder by (ii) the Warrant Price or adjusted Warrant Price
therefor, if applicable, as determined in accordance with the terms hereof.


2.2           Form of Payment.  Payment may be made by a check payable to the
Company's order or wire transfer of funds to the Company.
 
 
 
 
- 2 -

--------------------------------------------------------------------------------

 

 
2.3           Partial Exercise.  The Warrant shall be exercisable, at the
election of the holder thereof, either in full or from time to time in part and,
in the event that the Warrant is exercised in respect of fewer than all of the
Warrant Stock issuable on such exercise at any time prior to the date of
expiration of the Warrant, the Company shall, at the time of delivery of such
certificate, deliver to such holder a new Warrant to purchase the remaining
Warrant Stock, which new Warrant shall in all other respects be identical with
the Warrant exercised, or, at the request of such holder, appropriate notation
may be made on the Warrant exercised and such Warrant shall be returned to such
Holder.


2.4           No Fractional Shares.  No fractional shares may be issued upon any
exercise of this Warrant, and any fractions shall be rounded down to the nearest
whole number of shares.  If upon any exercise of this Warrant a fraction of a
share results, the Company will pay the cash value of any such fractional share,
calculated on the basis of the Warrant Price.


2.5           Restrictions on Exercise.  This Warrant may not be exercised if
the issuance of the Warrant Stock upon such exercise would constitute a
violation of any applicable federal or state securities laws or other laws or
regulations.  As a condition to the exercise of this Warrant, the Holder shall
execute the subscription form attached hereto.


2.6           Net Exercise Election.  The Holder may elect to convert all or a
portion of this Warrant, without the payment by the Holder of any additional
consideration, by the surrender of this Warrant or such portion to the Company,
with the net exercise election selected in the subscription form attached hereto
duly executed by the Holder, into up to the number of shares of Warrant Stock
that is obtained under the following formula:
 
 

 X = Y (A-B)        A

 
 

 where  X  =  the number of shares of Warrant Stock to be issued to the Holder
pursuant to this Section 2.6.          Y  =  the purchase amount divided by the
Warrant Price.          A  =  the Fair Market Value of one share of Warrant
Stock as at the time the net exercise election is made pursuant to this Section
2.6          B  =  the Warrant Price.

 
3.           Issuance of Stock. This Warrant shall be deemed to have been
exercised immediately prior to the close of business on the date of its
surrender for exercise as provided above, and the person entitled to receive the
shares of Warrant Stock issuable upon such exercise shall be treated for all
purposes as the holder of record of such shares as of the close of business on
such date.  As soon as practicable after the exercise of this Warrant in full or
in part, and in any event within ten (10) business days thereafter (“Warrant
Share Delivery Date”), the Company at its expense (including the payment by it
of any applicable issue taxes) will cause to be issued in the name of and
delivered to the Holder hereof, or as such Holder (upon payment by such Holder
of any applicable transfer taxes) may direct in compliance with applicable
securities laws, a certificate or certificates for the number of duly and
validly issued, fully paid and nonassessable shares of Common Stock to which
such Holder shall be entitled, cash equal to such fraction multiplied by the
then Fair Market Value of one full share of Common Stock, together with any
other stock or other securities and property (including cash, where applicable)
to which such Holder is entitled upon such exercise pursuant to Section 1 or
otherwise.
 
 
 
 
- 3 -

--------------------------------------------------------------------------------

 

 
4.           Adjustment Provisions.  The number and character of shares of
Warrant Stock issuable upon exercise of this Warrant (or any shares of stock or
other securities or property at the time receivable or issuable upon exercise of
this Warrant) and the Warrant Price therefor, are subject to adjustment upon the
occurrence of the following events between the date this Warrant is issued and
the date it is exercised:


4.1           Adjustment for Stock Splits, Stock Dividends,
Recapitalizations, etc.  In the event that the Company shall (a) issue
additional shares of the Common Stock as a dividend or other distribution on
outstanding Common Stock, (b) subdivide its outstanding shares of Common Stock,
or (c) combine its outstanding shares of the Common Stock, then, in each such
event, the Exercise Price shall, simultaneously with the happening of such
event, be adjusted by multiplying the then Exercise Price by a fraction, the
numerator of which shall be the number of shares of Common Stock outstanding
immediately prior to such event and the denominator of which shall be the number
of shares of Common Stock outstanding immediately after such event, and the
product so obtained shall thereafter be the Exercise Price then in effect. The
Exercise Price, as so adjusted, shall be readjusted in the same manner upon the
happening of any successive event or events described herein in this Section
4.1.  The number of shares of Common Stock that the Holder of this Warrant shall
thereafter, on the exercise hereof, be entitled to receive shall be adjusted to
a number determined by multiplying the number of shares of Common Stock that
would otherwise (but for the provisions of this Section 4.1 be issuable on such
exercise by a fraction of which (a) the numerator is the Exercise Price that
would otherwise (but for the provisions of this Section 4.1) be in effect, and
(b) the denominator is the Exercise Price then in effect on the date of such
exercise.


4.2           Adjustment for Other Dividends and Distributions.  In case the
Company shall make or issue, or shall fix a record date for the determination of
eligible holders entitled to receive, a dividend or other distribution payable
respect to the Warrant Stock that is payable in (a) securities of the Company
(other than issuances with respect to which adjustment is made under Section
4.1), or (b) assets (other than cash dividends paid or payable solely out of
retained earnings), then, and in each such case, the Holder, upon exercise of
this Warrant at any time after the consummation, effective date or record date
of such event, shall receive, in addition to the shares of Warrant Stock
issuable upon such exercise prior to such date, the securities or such other
assets of the Company to which the Holder would have been entitled upon such
date if the Holder had exercised this Warrant immediately prior thereto (all
subject to further adjustment as provided in this Warrant).


4.3           Adjustment for Reorganization, Consolidation, Merger, Reverse
Merger.  In case of (i) any reorganization, consolidation or merger of the
Company resulting in a Successor, or (ii) any transfer of all or substantially
all of the assets of the Company to a Successor, then, and in each such case,
the Holder, upon the exercise of this Warrant (as provided in Section 2), at any
time after the consummation of such reorganization, consolidation, merger, or
transfer, shall be entitled to receive, in lieu of the stock or other securities
and property receivable upon the exercise of this Warrant prior to such
consummation, the stock or other securities or property to which the Holder
would have been entitled upon the consummation of such reorganization,
consolidation, merger, or transfer, if the Holder had exercised this Warrant
immediately prior thereto, all subject to further adjustment as provided in this
Warrant, and the Successor in such reorganization, consolidation, merger, or
transfer (if other than the Company) shall duly execute and deliver to the
Holder a supplement hereto acknowledging such Successor's obligations under this
Warrant; and in each such case, the terms of this Warrant shall be applicable to
the shares of stock or other securities or property receivable upon the exercise
of this Warrant after the consummation of such reorganization, consolidation,
merger, or transfer.
 
 
 
 
- 4 -

--------------------------------------------------------------------------------

 

 
4.4           Notice of Adjustments.  The Company shall promptly give written
notice of each adjustment or readjustment of the Warrant Price or the number of
shares of Warrant Stock or other securities issuable upon exercise of this
Warrant.  The notice shall describe the adjustment or readjustment and show in
reasonable detail the facts on which the adjustment or readjustment is based.


4.5           No Change Necessary.  The form of this Warrant need not be changed
because of any adjustment in the Warrant Price or in the number of shares of
Warrant Stock issuable upon its exercise.


4.6           Reservation of Stock.  If at any time the number of shares of
Warrant Stock or other securities issuable upon exercise of this Warrant shall
not be sufficient to effect the exercise of this Warrant, the Company will take
such corporate action as may, in the opinion of its counsel, be necessary to
increase its authorized but unissued shares of Warrant Stock or other securities
issuable upon exercise of this Warrant as shall be sufficient for such purpose.


5.           No Rights or Liabilities as Stockholder.  This Warrant does not by
itself entitle the Holder to any voting rights or other rights as a stockholder
of the Company.  In the absence of affirmative action by the Holder to purchase
Warrant Stock by exercise of this Warrant, no provisions of this Warrant, and no
enumeration herein of the rights or privileges of the Holder, shall cause the
Holder to be a stockholder of the Company for any purpose.


6.           No Impairment. The Company will not, by amendment of its
Articles of Incorporation or Bylaws, or through reorganization, consolidation,
merger, dissolution, issue or sale of securities, sale of assets or any other
voluntary action, willfully avoid or seek to avoid the observance or performance
of any of the terms of this Warrant. Without limiting the generality of the
foregoing, the Company will take all such action as may be necessary or
appropriate in order that the Company may duly and validly issue fully paid and
nonassessable shares of Warrant Stock upon the exercise of this Warrant.


7.           Transfer.  Neither this Warrant nor any rights hereunder may be
assigned, conveyed or transferred, in whole or in part, without the Company's
prior written consent, which the Company may withhold in its sole discretion;
provided, however, that this Warrant may be assigned, conveyed or transferred
without the prior written consent of the Company to any trust or similar entity
which is controlled by the Holder.  The rights and obligations of the Company
and the Holder under this Warrant shall be binding upon and benefit their
respective permitted successors, assigns, heirs, administrators and transferees,
including any Successor of the Company.
 
8.           Governing Law.  This Warrant shall be governed by and construed
under the internal laws of the State of Nevada as applied to agreements among
Nevada residents entered into and to be performed entirely within Nevada,
without reference to principles of conflict of laws or choice of laws.
 
 
 
 
- 5 -

--------------------------------------------------------------------------------

 

 
9.           Notices.  All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (i) upon personal delivery to the
party to be notified, (ii) when sent by confirmed telex or facsimile if sent
during normal business hours of the recipient, if not, then on the next business
day; (iii) five (5) days after having been sent by registered or certified mail,
return receipt requested, postage prepaid; or (iv) one day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt.  All communications shall be sent to the
address of the Holder at the last address furnished to the Company by the Holder
in writing or, in the case of the Company, at the principal offices of the
Company, or at such other address as any party or the Company may designate by
giving five (5) days' advance written notice to all other parties.
 
10.         Amendment; Waiver. Any term of this Warrant may be amended, and the
observance of any term of this Warrant may be waived (either generally or in a
particular instance and either retroactively or prospectively) only with the
written consent of the Company and the Holder.  Any amendment or waiver effected
in accordance with this Section shall be binding upon Holder, each future holder
of such securities, and the Company.


11.         Severability.  If one or more provisions of this Warrant are held to
be unenforceable under applicable law, such provision(s) shall be excluded from
this Warrant and the balance of the Warrant shall be interpreted as if such
provision(s) were so excluded and shall be enforceable in accordance with its
terms.


12.         Compliance with Securities Laws.  This Warrant and all shares of
Warrant Shares or Common Stock issued upon exercise hereof or conversion thereof
shall be stamped or imprinted with a legend substantially in the following form
(in addition to any legend required by state securities laws or by any
investors’ rights agreement or similar agreement):
 
NEITHER THIS WARRANT NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT
HAS BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (“ACT”), OR ANY
APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE OFFERED, SOLD OR OTHERWISE
TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL SUCH SECURITIES ARE
REGISTERED UNDER SUCH ACT AND APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF
COUNSEL SATISFACTORY TO THE COMPANY IS OBTAINED TO THE EFFECT THAT SUCH
REGISTRATION IS NOT REQUIRED, OTHER THAN TO ANY OTHER PERSON OR ENTITY WHICH,
DIRECTLY OR INDIRECTLY, CONTROLS, IS CONTROLLED BY OR IS UNDER COMMON CONTROL
WITH, OR TO ANY PERSON OR ENTITY THAT IS A PARTNER OR MEMBER OF, THE HOLDER
HEREOF.
 
12.         Terms Binding.  By acceptance of this Warrant, the Holder accepts
and agrees to be bound by all the terms and conditions of this Warrant.


13.         Counterparts.  This Warrant may be executed in two or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart.
 
*           *           *

 
 
- 6 -

--------------------------------------------------------------------------------

 
 

 
Dated:  September 1, 2010
 
 

COMPANY:           By:   /s/  Wei-Shi Wang        Name:   Wei-Shi Wang      
 Title:  Chairman          
AGREED AND ACKNOWLEDGED:
       HOLDER:           By:     By:  /s/  Elliot Maza        Name:   Elliot
Maza       Title:    

 
                        






[SIGNATURE PAGE TO WARRANT]







 
 

--------------------------------------------------------------------------------

 

Exhibit 1


FORM OF SUBSCRIPTION
(To be signed only upon exercise of Warrant)


To:  AXM Pharma, Inc.


(1)           The undersigned Holder hereby elects to purchase                 
shares of stock of AXM Pharma, Inc. (the "Warrant Stock"), pursuant to the terms
of the attached Warrant, and tenders herewith payment of the purchase price for
such shares in full.


OR


(1)           Net Exercise Election.  The undersigned Holder elects to convert
the Warrant into shares of Warrant Stock by net exercise election pursuant to
Section 2.6 of the Warrant.  This conversion is exercised with respect to
__________ shares of stock of AXM Pharma, Inc. (the "Warrant Stock") covered by
the Warrant.


[STRIKE PARAGRAPH ABOVE THAT DOES NOT APPLY]


                (2)           Please issue a certificate or certificates
representing such shares of Warrant Stock in the name specified below:
 
 

 Natural Person    Legal Entity                    (Name)    (Name)            
               (Address)    (Address)                            (City, State,
Zip Code)    (City, State, Zip Code)                            (Social Security
Number)    (Federal Tax Identification Number)                            (Date)
   (Signature and Title of Holder)  

 
 



 
 

--------------------------------------------------------------------------------

 
